DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on March 26, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
Applicant's amendment, filed on March 16 of 2021, has been entered.  Claims 1, 2, 4 and 8 have been amended.  Claims 3, 5-7 and 9 have been cancelled.  No claim has been added.  Claims 1, 2, 4 and 8 are still pending in this application, with claims 1 and 4 being independent.

Applicant’s amendment to the specification and claims have overcome the objections to the drawings under 37 CFR 1.83(a) as detailed in section 7 of the previous Office Action (mailed October 5, 2021).

It is noted, however, that the newly submitted amendment to the abstract was not be provided in a separate sheet, as required by 37 CFR 1.72.  See MPEP § 608.01(b).  The applicant is advised that, to expedite prosecution the amendment to the abstract 

Claim Objections
Claim 1, 2 and 4 are objected to because they includes minor grammatical, syntax, and/or typographical errors. Appropriate correction is suggested to place the claims in proper form for allowance (see proposed claim amendments, below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Independent claim 4 is indefinite as it is not clear if the invention defined by the claim is just the “side-access door” (as defined in the preamble), or if such invention is the combination of the door and the LED lighting fixture (as implied by the body of the claim attempting to further define the “door” by reciting structural elements found, not in the door itself, but in the LED fixture compartment). It is further unclear if the invention must necessarily be an LED lighting fixture (i.e. a lighting fixture including specifically an LED light source), or if the invention is simply a fixture intended to be used in an LED side-access door”, such fixture intended to be used in LED lighting applications.

Dependent claim 8 is rejected at least for its dependency on rejected independent claim 4, as detailed above. 

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 1.	An electrical housing for use with an LED lighting fixture, the housing comprising:
a compartment defining an interior space and an opening providing access to the interior space from an outside of the compartment; and
[[an]]a side access door configured to be moved from a closed configuration closing the opening of the compartment, and an open configuration allowing access into the interior space; and 
means for retaining said side access door attached to the compartment when in the open configuration. 
  
the access door further includes an operative inner surface configured to receive electrical components, such that in the open configuration the components are accessible and in the closed configuration the components are received in the compartment.

CLAIM 4.	An LED fixture comprising: 
a compartment having an opening formed on a wall of said comparment to provide access to said compartment;
a pair of flanges extending from a lower end of said LED fixture, each of said flanges including an elongated slot; and
a door including a pin protruding from each end of a longitudinal edge of said door and extending into a corresponding one of said elongated slots to hingedly engage said door with said LED fixture


Claim Interpretation - 35 USC § 112(f) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
Therefore, the examiner will consider a Prior Art structure as anticipating limitations invoking 35 U.S.C. 112(f) when the Prior Art structure:
(A)	performs the function specified in the claim,
(B)	is not excluded by any explicit definition provided in the specification for an equivalent, and
(C)	is an equivalent of the means- (or step-) plus-function limitation.

The examiner will provide an explanation as to why the prior art element is an equivalent. See MPEP § 2183. In re Bond, 15 USPQ2d 1566 (Fed. Cir. 1990).

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BRUNELLI et al. (U.S. Pat. 9,995,448).

Regarding independent claim 1, BRUNELLI et al. discloses an electrical housing 12 (as seen in Figure 3) for use with an LED lighting fixture 10 (see lines 11-13 of column 3, and as seen in Figure 3), the housing 12 including a compartment 18 (as seen in Figure 3) defining an interior space (space within element 18, as seen in Figure 3) and an opening (opening of element 18, as seen in Figure 3) providing access to the interior space from an outside of the compartment 12 (as evidenced by Figure 3); and a side access door 16 (as seen in Figure 3) configured to be moved from a closed configuration closing the opening of the compartment 12 (as seen in Figure 2), and an open configuration allowing access into the interior space (as seen in Figure 3); and means 44/60 for retaining the side access door 16 attached to the compartment 12 when in the open configuration (as seen in Figure 3).
The applicant is advised that, when comparing the claimed invention with the Prior Art, the limitation “means for retaining” has been interpreted as defining a pin extending from each end of a longitudinal edge of the door and into elongated slots provided in a pair of flanges extending from a lower end of the LED fixture (as stated by the applicant, see lines 4-9 of page 7 of the response filed March 16, 2021). 
Means 44/60 of BRUNELLI et al. were considered as broadly anticipating the claimed “means for retaining” as such means 44/60 a) perform the function of “retaining said access door attached to said compartment when in the open configuration”, b) are not explicitly excluded as equivalents in the originally filed specification, and c) are equivalents of the disclosed means as they include pins 62 extending from each end of a longitudinal edge of the door 16 and into elongated slots 44 provided in a pair of flanges 38 extending from a lower end of the LED fixture 10 (as seen in Figures 3, 7 and 10). 

Regarding dependent claim 2, BRUNELLI et al. further discloses the side access door 14 include an operative inner surface 54 (as seen in Figure 3) configured to receive electrical components (element 54 was broadly considered as capable of supporting undefined “electrical components” in an undefined manner, as evidenced by Figure 3), such that in the open configuration the components are accessible (as evidenced by Figure 3) and in the closed configuration the components are received in the compartment 18 (as evidenced by Figure 3). 

Regarding independent claim 4 (as best understood), MOORE discloses a self-retaining side-access door 16 (as seen in Figure 3) for an LED fixture 10 (see lines 11-13 of column 3, and as seen in Figure 3) including a compartment 18 (as seen in Figure 3) and an opening (opening of element 18, as seen in Figure 3) formed on a wall 28 (as seen in Figure 3) of the LED fixture 10 to provide access to the compartment 18 (as evidenced by Figure 3), the door 16 including a hinge mechanism 44/60 (as seen in Figure 3) configured to mount the door 16 to an edge of the opening (as seen in Figure 3) and secure the door 16 to the LED fixture 10 (as seen in Figure 3); wherein the door 16 includes a pair of elongated slots 44 (as seen in Figure 3) positioned on a pair of flanges 38 (as seen in Figure 3) extending from a lower end of the LED fixture 10 (as seen in Figure 3); and a pin 62 (as seen in Figure 10) extending from each end of a longitudinal edge of the door 16 (as seen in Figure 10) extending into the elongated slots 44 (as seen in Figure 3) on the LED fixture compartment 18 to hingebly engage the door 16 with the LED fixture 10 (see lines 4 and 5 of column 4).

Regarding dependent claim 8 (as best understood), MOORE further discloses a plurality of captive fasteners 58 (as seen in Figure 3) configured to secure the door  16 to the LED fixture 10 (see lines 4-9 or column 4, and as seen in Figure 3).
 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ruskin (U.S. Pat. 2,880,264), Prairie, Jr. (U.S. Pat. 5,317,108), Webster (U.S. Pat. 6,007,353), Gretz (U.S. Pat. 6,806,426), Dinh et al. (U.S. Pat. 7,619,162), Namey, Jr. et al. (U.S. Pat. App. Pub. 2012/0325512), Magno, Jr. et al. (U.S. Pat. 9,160,153), Scanzillo et al. (U.S. Pat. 9,236,723), Lin et al. (U.S. Pat. 9,869,457), Sylvester (U.S. Pat. App. Pub. 2019/0131782), Duckworth et al. (U.S. Pat. 10,627,059), and Ustianowski (U.S. Pat. App. Pub. 2020/0244056) disclose fixtures for housing electrical components, the fixtures including a housing with a plurality of side walls defining an interior space, an opening, and a side access door coupled to the housing by a pins extending from each end of a longitudinal end of edge of the door, and into slots provided on flanges extending from an end of the fixture.

Response to Arguments
Applicant’s arguments, filed March 16 of 2021, have been carefully considered but are moot in view of the new grounds for rejection presented in the current Office Action (see previous sections 16-20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.


/Ismael Negron/
Primary Examiner
AU 2875